DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moretti et al. (US 8,988,199).
The examiner has carefully reviewed the written opinion in corresponding PCT office action PCT/US2021/061229, and the examiner is largely in agreement with the position taken in that written opinion.
Moretti et al. teaches:
See column 11, lines 23-36:
“The RDF may measure how an item can modify an attached tag's returned signal power, phase, Doppler frequency shift, number of reads per time interval, or other metric. According to some embodiments, RDFs may be predetermined through computation, measurement, read history profile, etc. An item may be associated with multiple RDFs (e.g., depending on location and/or environment). Furthermore, RDFs may be defined for item classes (i.e., a group of same or similar products such as printer paper, construction paper, etc.) or for individual items. According to other embodiments RDFs may be determined time-dynamically from sensor inputs or by other means. Sensor inputs can come from tags or via an external interface from components outside of the RFID system.”
Thus, various characteristics of the return signal, including frequency, are used to judge the state and physical circumstances of the tag.
See columns 11 and 12, where distance, composition and other aspects are used to categorize what the tag is attached to.
At column 12, lines 54+, it is seen that a judgement can made whether a product is on a conveyor belt for purchase or if it is being held by another customer, or is elsewhere in the store (i.e. on another shelf).
See column 13, lines 25-39:
“The example method begins at operation 1110, where the reader inventories an RFID tag to obtain its II. In operation 1120, the reader measures the tag's RSSI. As described above, a reader can use the RSSI as a metric to help determine a category for the tagged item. At operation 1130, the reader determines the RDF associated with the II. The RDF may be determined by a database lookup or calculation from the II. Alternatively, the RDF can be retrieved from the tag. At operation 1140, the reader estimates a tag parameter such as distance, velocity (e.g., if the tag is stationary with zero velocity, or if the tag is moving, how quickly it is moving), or direction of motion using the RSSI, and optionally other metrics, adjusted by the RDF. At optional operation 1150, the reader may determine an item category based on the estimated parameter(s).”
Thus, a whole range of characteristics can be derived from careful measurements of the return signal (including frequency and signal strength/power and phase) to get information about the item identity (which would presumably include a person) and item movements including velocity. Distance, speeds and the category of thing that the tag is attached to are all determined based on database lookups, which indicate comparisons against baselines.
Alerts are seen at column 11, line 10. Although Moretti et al. does not explicitly say that alerts are generated based on the object moving above a designated speed, Moretti does monitor speed and generate alerts, so the capability for that is present. The motivation is that an object / tag moving at high speed may be in the process of being stolen.
As the PCT opinion has argued, this examiner also agrees that the various dependent claims are taught or rendered obvious Moretti et al. as discussed above and in the PCT opinion.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876